DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: on August 3, 2021, Applicant filed a petition for revival of the application and an amendment to the claims filed on 01/08/2019. However, the amended claims filed with the petition were not properly specified and erroneously entered as Specification. Subsequently, the examiner in advertently issued a Final action mailed on 01/06/2022 based on the rejected and abandoned claims. Thus, in response to the applicant response filed on 01/11/2022, the Final action mailed on 01/02/2022 is withdrawn, and this Office Action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bath, U.S. Patent No. 6,544,254, in view of Claus et al., Pub. No. U.S. 2009/0048522 (“Clause”).
Regarding claim 1Bath discloses a combined laser system and phacoemulsification (phaco) device and methods of use for removing cataract lens, comprising: a combined ultrasound and laser system 20, irrigation source 31, aspiration source 34, and an optical fiber adapted to deliver ultrasound and laser energy within cataractous lens (see the abstract, Figs. 1-3, and col. 1 lines 22-27). Bath further teaches a desired laser and ultrasound parameters for the treatment (see col. 3 lines17-34, col. 4 lines 47-58), wherein the laser source is short pulse 
Beth does not teach the use of a graphical user interface (GUI) associated with the combined laser and phaco device, the GUI having menus/submenus for both the laser and phaco procedures. Nonetheless, Beth teaches that various modifications to the features and principles of the preferred embodiments would be obvious to one of ordinary skill in the art to make and use his invention (see col. 4 lines 3-13). The examiner further notes that the use of a processor having a GUI adapted for monitoring and/or controlling various surgical, diagnostic, and/or therapeutic treatment devices is well known in the art. Clause discloses a system and methods of use for operating one or more systems including surgical system such as phaco-emulsification systems and femtosecond laser system for refractive surgery, the system comprising a GUI host module, an instrument module, and GUI device (see Figs. 1-3 and Pars. 0016-0020). Claus further teaches a central service system 1000 adapted to control and manage user settings profiles/submenus for one or more surgical systems such as phacoemulsification and/or femtosecond laser (see Fig. 3 and Par. 0024). Claus further teaches that the GUI device includes at least one of a touch screen, monitor, foot pedal switch, and/or a computer monitor. Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Bath in view of Claus to use a GUI to operate the combined phacoemulsification and laser system to input, monitor, and/or control the desired parameters for both the phacoemulsification and femtosecond laser procedures as claimed.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record f, alone or in combination fails, to disclose, teach, or suggest a method for operating a combined femtosecond laser and a phacoemulsification devise for removing cataract lens, the method comprising a step of providing submenus for both a phaco-emulsification procedure and a femtosecond laser procedure, wherein the submenu of the phacoemulsification procedure include diathermy, irrigation, sculpt, flop and chop, vit, and visco as recited in claim 2; submenus for femtosecond laser procedure includes scan, image process, limbus centration, primary incision, secondary incision, capsule range, and laser capsulotomy recited in claim 3; or providing a data base having a data that describes a main menu and the submenu for both the phacoemulsification and the femtosecond laser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the following references:
Elbrecht et al., U.S. Patent No. 6,623,477, discloses a medical instrument adapted for removing catatactous lens of an eye, the instrument comprising a combined a combined laser and phacoemulsification system (see the abstract, Figs. 2-3).
Morris et al., Pub. No. U.S. 2010/0076453, discloses a system and method for providing diagnosis and support for ophthalmic surgical systems, including .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 12, 2022